                                         Case 3:21-cv-00538-WHO Document 16 Filed 03/29/21 Page 1 of 22




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL QUIGLEY,                                    Case No. 3:21-cv-00538-WHO
                                                        Plaintiff,
                                   8
                                                                                             ORDER ON MOTION TO DISMISS
                                                 v.
                                   9
                                                                                             Re: Dkt. No. 10
                                  10     UNITED AIRLINES, INC., et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                              INTRODUCTION

                                  14          Plaintiff Michael Quigley worked as a flight attendant for defendant United Airlines, Inc.

                                  15   (“United”), for decades before being terminated in November 2019. He filed this complaint in

                                  16   state court alleging discrimination, harassment, retaliation, negligent supervision, intentional

                                  17   infliction of emotional distress, breach of contract, and related causes of action for the termination

                                  18   and United’s allegedly improper actions leading up to it. He also sued Elizabeth Jacobsen, the

                                  19   manager who terminated him. United and Jacobsen removed the case to this court and move to

                                  20   dismiss most claims as preempted by the Railway Labor Act (“RLA”) and under Rule 12(b)(6).

                                  21          The motion is granted. Jacobsen has been fraudulently joined and she is dismissed from

                                  22   the suit. The breach of contract claims against United are preempted under the RLA. The

                                  23   remaining claims against United are not preempted, but they are dismissed because they are poorly

                                  24   pleaded and fail to state a claim on which relief can be granted. Quigley has leave to amend them.

                                  25                                              BACKGROUND

                                  26          Because this case is before me on a motion to dismiss, the facts here are drawn from the

                                  27   Complaint or subject to judicial notice.

                                  28          Plaintiff Michael Quigley was hired by defendant United Airlines (“United”) in 1996 as a
                                         Case 3:21-cv-00538-WHO Document 16 Filed 03/29/21 Page 2 of 22




                                   1   flight attendant. Complaint (“Compl.”) [Dkt. No. 1-3] ¶ 11. When he filed the Complaint in

                                   2   November 2020, he was 56 years old. Id. ¶ 13. In January 2019, Quigley was diagnosed with

                                   3   bipolar disorder. Id. ¶14.b. On January 29, 2019, he “went on protected medical leave” for that

                                   4   disorder. Id. ¶ 14.c. When he first took leave, it was set to last until May 29, 2019. Id. ¶ 14.d.

                                   5          When Quigley took medical leave, he informed (unserved) defendant Robert Smith,

                                   6   United’s “inflight manager” and Quigley’s supervisor, that he was doing so. Id. ¶ 14.c–d.

                                   7   Quigley alleges that a meeting was supposed to take place between him and Smith in January

                                   8   2019 but was cancelled because of the leave. Id. ¶ 14.d. It is unclear what this meeting was

                                   9   supposed to entail. In April 2019, Smith called and, according to Quigley, “coldly said, ‘How are

                                  10   you? By the way, we still need to have a meeting.’” Id. Quigley says he responded that he could

                                  11   not because he was on medical leave. Id. Smith also “referenced that Quigley had not returned

                                  12   his previous phone calls related to the meeting,” which Quigley said was because of the leave. Id.
Northern District of California
 United States District Court




                                  13          On May 27, 2019 (two days before the leave was allegedly set to end), Quigley applied for

                                  14   long-term disability leave. Id. ¶ 14.e. United uses Prudential as an administrator for that program.

                                  15   Id. Quigley alleges that United “made a mistake and informed Prudential that Quigley’s first date

                                  16   of leave was December 16, 2018 instead of January 2019.” Id. Quigley claims that his protected

                                  17   medical leave was extended to August 16, 2019, but that his disability benefits and health

                                  18   insurance ran out that month because of United’s alleged error. Id. 14.f–g. According to him, he

                                  19   requested that the paperwork be corrected “at least four” times. Id. ¶ 14.g. But, he alleges, when

                                  20   Smith filled out the paperwork again, “he made the same mistake.” Id. He alleges that this

                                  21   mistake led to denial of his disability leave (because Prudential was not the administrator for that

                                  22   benefit in December 2018). Id.

                                  23          In September 2019, Quigley informed United that he was ill but could not afford to go to

                                  24   the doctor because of the lost health insurance. Id. ¶ 14.h. Quigley also states that this loss in

                                  25   health insurance meant that he could not afford medication to treat his HIV. Id. He claims that he

                                  26   informed several United employees about this. Id. That month, Quigley alleges that United again

                                  27   attempted to schedule the meeting from January. Id. ¶ 14.i. On October 6, 2019, Quigley asserts

                                  28
                                                                                         2
                                           Case 3:21-cv-00538-WHO Document 16 Filed 03/29/21 Page 3 of 22




                                   1   that a United administrative supervisor, Kathy Obrien, sent him an email. Id. ¶ 14.j.1 As he

                                   2   characterizes it, Obrien told him that he was “non-compliant” with company policy about medical

                                   3   leave and had to provide documentation to extend his leave. Id. On October 8, Quigley responded

                                   4   that, because he had lost his health insurance, he could not afford to get a note from his doctor to

                                   5   extend his leave. Id. ¶ 14.k. Obrien reiterated her request for paperwork to “support [his]

                                   6   absence.” Id. ¶ 14.l. Quigley alleges that he received a “performance warning” on October 8 for

                                   7   not providing the medical documentation. Id. ¶ 14.m. In late October, United scheduled a

                                   8   meeting that Quigley says he was unable to attend due to illness. Id. ¶ 14.n. Quigley received a

                                   9   termination later from defendant Elizabeth Jacobsen on November 26, 2019. Id. ¶ 15.a.

                                  10          Quigley separately alleges that “[t]hroughout his employment, Quigley noticed that

                                  11   [United] frequently hired flight attendants who were younger.” Id. ¶ 14.a. According to him,

                                  12   these newer flight attendants made less many than flight attendants who had been there longer. Id.
Northern District of California
 United States District Court




                                  13   He claims that, because of this cost-savings, United would schedule the newer flight attendants to

                                  14   work more flights and keep them on “reserve” more often. Id. The result, he claims, is that newer

                                  15   employees were “on call” and worked more hours than “several of the older, long term

                                  16   employees.” Id. He does not allege that he was ever deprived of these opportunities in favor of a

                                  17   younger or newer employee.

                                  18          Quigley was a member of the Association of Flight Attendants (“AFA”) union. The AFA

                                  19   and United were subject to a collective bargaining agreement (“CBA”) that generally governed

                                  20

                                  21   1
                                         United’s request for judicial notice of the full email is DENIED. Dkt. No. 10-1. Under the
                                  22   incorporation by reference doctrine, I may “take into account documents whose contents are
                                       alleged in a complaint and whose authenticity no party questions, but which are not physically
                                  23   attached to the plaintiff’s pleading.” Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005)
                                       (internal quotation marks and alteration omitted). United has provided a copy of a document that
                                  24   purports to be the full email exchange referenced in this portion of the Complaint. Quigley objects
                                       to taking notice. Although not all of his objections are availing (for instance, he did sufficiently
                                  25   reference the email), the email must be authenticated because he objects. The sworn declaration
                                       that purports to authenticate the email is by Robert Krabbe, director of labor relations for United.
                                  26   Dkt. No. 10-2. Krabbe avers that he knows the email is authentic because it “is located within
                                       United’s email system, and United stores such documents in the ordinary course of business.” Id.
                                  27   at 2. Krabbe was neither a party to the exchange nor does he state he is the custodian of the
                                       records (or similarly qualified witness) and, therefore, cannot competently testify about the record
                                  28   system. See Fed. R. Evid. 901, 902(11). He has not shown that he possesses adequate personal
                                       knowledge to authenticate the email or certify it as self-authenticating.
                                                                                           3
                                            Case 3:21-cv-00538-WHO Document 16 Filed 03/29/21 Page 4 of 22




                                   1   Quigley’s employment.

                                   2           Quigley’s state court Complaint is dated November 18, 2020. He alleges twelve causes of

                                   3   action: (1) discrimination in violation of the Fair Employment and Housing Act (“FEHA”); (2)

                                   4   hostile work environment harassment under FEHA; (3) retaliation under FEHA; (4) failure to

                                   5   provide reasonable accommodations under FEHA; (5) failure to engage in the interactive process

                                   6   under FEHA; (6) failure to prevent harassment, discrimination, and retaliation; (7) breach of

                                   7   express oral contract; (8) breach of implied contract; (9) negligent supervision and retention; (10)

                                   8   wrongful termination in violation of public policy; (11) whistleblower retaliation; and (12)

                                   9   intentional infliction of emotional distress (“IIED”). The disability claims, claims four and five,

                                  10   are not challenged here. According to sworn declarations, United was served on December 24,

                                  11   2021, and Jacobsen was served on January 2, 2021. See Dkt. No. 1 at 2. They removed the case

                                  12   to this court on January 22, 2021, and filed the present motion to dismiss on January 29, 2021.
Northern District of California
 United States District Court




                                  13   See Notice of Removal (“Rem. Not.”) [Dkt. No. 1]; Motion to Dismiss (“Mot.”) [Dkt. No. 10]. I

                                  14   held a hearing on the motion on March 17, 2021.

                                  15                                         LEGAL STANDARD

                                  16   I.      PREEMPTION UNDER THE RAILWAY LABOR ACT

                                  17           The Railway Labor Act (“RLA”) preempts some claims related to employment with an

                                  18   airline. Hawaiian Airlines, Inc. v. Norris, 512 U.S. 246, 248 (1994). The RLA seeks to “promote

                                  19   stability in labor-management relations by providing a comprehensive framework for resolving

                                  20   labor disputes.” Id. at 252. “In order to realize this goal, the RLA provides for mandatory

                                  21   arbitration of two classes of disputes.” Espinal v. Nw. Airlines, 90 F.3d 1452, 1456 (9th Cir.

                                  22   1996). “Major” disputes—which no party contends are at issue here—are disputes “over the

                                  23   formation of collective bargaining agreements or efforts to secure them.” Id. (internal quotation

                                  24   marks omitted). “Minor” disputes “involve controversies over the meaning of an existing

                                  25   collective bargaining agreement in a particular fact situation.” Norris, 512 U.S. at 253.

                                  26           As relevant here, “[m]inor disputes must be addressed through the CBA’s established

                                  27   grievance mechanism, and then, if necessary, arbitrated before the appropriate adjustment board.”

                                  28   Alaska Airlines Inc. v. Schurke, 898 F.3d 904, 917 (9th Cir. 2018). This determination—that labor
                                                                                         4
                                           Case 3:21-cv-00538-WHO Document 16 Filed 03/29/21 Page 5 of 22




                                   1   grievance and arbitration, not litigation in court, is the proper forum for such disputes—is referred

                                   2   to as “preemption.” Id. Although “the RLA contains no express preemption language,”

                                   3   preemption is “implied as necessary to give effect to congressional intent.” Id.

                                   4          Importantly, “the RLA does not provide for, nor does it manifest any interest in, national

                                   5   or systemwide uniformity in substantive labor rights.” Id. at 919. “[W]here a plaintiff contends

                                   6   that an employer’s actions violated a state-law obligation, wholly independent of its obligations

                                   7   under the CBA, there is no preemption.” Espinal, 90 F.3d at 1456. “Setting minimum wages,

                                   8   regulating work hours and pay periods, requiring paid and unpaid leave, protecting worker safety,

                                   9   prohibiting discrimination in employment, and establishing other worker rights remains well

                                  10   within the traditional police power of the states, and will naturally result in labor standards that

                                  11   affect workers differently from one jurisdiction to the next, even when those workers fall under a

                                  12   single labor agreement.” Schurke, 898 F.3d at 919–20. Accordingly, “Congress did not intend to
Northern District of California
 United States District Court




                                  13   preempt state law claims simply because they in some respect implicate CBA provisions, make

                                  14   reference to a CBA-defined right, or create a state law cause of action factually ‘parallel’ to a

                                  15   grievable [CBA] claim.” Id. at 920 (citing Livadas v. Bradshaw, 512 U.S. 107, 125 (1994); Lingle

                                  16   v. Norge Div. of Magic Chef, Inc., 486 U.S. 399, 408–10 (1988); Allis-Chalmers Corp. v. Lueck,

                                  17   471 U.S. 202, 211 (1985)) (internal citations omitted). Instead, “an application of state law is pre-

                                  18   empted only if such application requires the interpretation of a collective-bargaining agreement.”

                                  19   Id. (internal quotation marks and alteration omitted).

                                  20          The Ninth Circuit has cautioned that “[t]he demarcation between preempted claims and

                                  21   those that survive [preemption] is not . . . a line that lends itself to analytical precision.” Cramer

                                  22   v. Consol. Freightways, Inc., 255 F.3d 683, 691 (9th Cir. 2001), as amended (Aug. 27, 2001).2 It

                                  23   has developed a two-part inquiry to determine whether a plaintiff’s state law claim is preempted.

                                  24          “First, to determine whether a particular right is grounded in a CBA, we evaluate the ‘legal

                                  25   character’ of the claim by asking whether it seeks purely to vindicate a right or duty created by the

                                  26
                                  27   2
                                         Cramer concerned preemption under the Labor Management Relations Act (“LMRA”). But
                                  28   “[t]o determine whether the claim is preempted by the RLA, courts should apply the preemption
                                       test used in cases under the . . . LMRA[.]” Espinal, 90 F.3d at 1456.
                                                                                        5
                                           Case 3:21-cv-00538-WHO Document 16 Filed 03/29/21 Page 6 of 22




                                   1   CBA itself.” Schurke, 898 F.3d at 920–21. Claims that “arise[] entirely from a right or duty of the

                                   2   CBA” are simply “CBA dispute[s] in state law garb, and [are] preempted.” Id. at 921. One

                                   3   traditional example is a claim for breach of the CBA itself. See Lueck, 471 U.S. at 211. This

                                   4   category of claims is preempted because the CBA is the “only source” of the plaintiff’s asserted

                                   5   right and necessarily requires “construing” the CBA. Schurke, 898 F.3d at 921 (internal quotation

                                   6   marks omitted). In contrast, otherwise viable claims are not preempted at this step simply because

                                   7   they “refer to a CBA-defined right; rely in part on a CBA’s terms of employment; run parallel to a

                                   8   CBA violation; or invite use of the CBA as a defense.” Id. (citing Livadas, 512 U.S. at 125;

                                   9   Lueck, 471 U.S. at 211; Lingle, 486 U.S. at 408–10; Caterpillar Inc. v. Williams, 482 U.S. 386,

                                  10   398 (1987)) (internal citations omitted).

                                  11          If a claim falls into the first category, it is preempted. If it falls into the second, the court

                                  12   moves to step two and “ask[s] whether litigating the state law claim nonetheless requires
Northern District of California
 United States District Court




                                  13   interpretation of a CBA, such that resolving the entire claim in court threatens the proper role of

                                  14   grievance and arbitration.” Id. At this step, “claims are only preempted to the extent there is an

                                  15   active dispute over the meaning of contract terms.” Id. (internal quotation marks omitted).

                                  16   Accordingly, “alleging a hypothetical connection between the claim and the terms of the CBA is

                                  17   not enough to preempt the claim.” Cramer, 255 F.3d at 691. Similarly, merely “consider[ing],”

                                  18   “refer[ing] to,” or “apply[ing]” the CBA does not rise to the level of “interpretation” under step

                                  19   two. Schurke, 898 F.3d at 921; see Balcorta v. Twentieth Century-Fox Film Corp., 208 F.3d 1102,

                                  20   1108 (9th Cir. 2000). Unlike the step one analysis, “the result of preemption at the second step is

                                  21   generally not the extinguishment of the state law claim.” Schurke, 898 F.3d at 922. Instead, state

                                  22   law claims are only preempted “to [the] degree” that they “depend[] on a dispute over the meaning

                                  23   of a CBA.” Id. (internal quotation marks omitted).

                                  24   II.    MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

                                  25          Under FRCP 12(b)(6), a district court must dismiss a complaint if it fails to state a claim

                                  26   upon which relief can be granted.3 To survive a Rule 12(b)(6) motion to dismiss, the plaintiff

                                  27
                                       3
                                  28    Quigley spends much of his brief discussing the standard for 12(b)(6) dismissal. See Oppo. 1, 3–
                                       5. While some of the principles he discusses have carried over, much of his caselaw predates
                                                                                       6
                                         Case 3:21-cv-00538-WHO Document 16 Filed 03/29/21 Page 7 of 22




                                   1   must allege “enough facts to state a claim to relief that is plausible on its face.” See Bell Atl. Corp.

                                   2   v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible when the plaintiff pleads facts

                                   3   that “allow the court to draw the reasonable inference that the defendant is liable for the

                                   4   misconduct alleged.” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). There

                                   5   must be “more than a sheer possibility that a defendant has acted unlawfully.” Id. While courts

                                   6   do not require “heightened fact pleading of specifics,” a plaintiff must allege facts sufficient to

                                   7   “raise a right to relief above the speculative level.” See Twombly, 550 U.S. at 555, 570.

                                   8            In deciding whether the plaintiff has stated a claim upon which relief can be granted, the

                                   9   Court accepts the plaintiff’s allegations as true and draws all reasonable inferences in favor of the

                                  10   plaintiff. See Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). However, the court

                                  11   is not required to accept as true “allegations that are merely conclusory, unwarranted deductions of

                                  12   fact, or unreasonable inferences.” See In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir.
Northern District of California
 United States District Court




                                  13   2008).

                                  14            If the court dismisses the complaint, it “should grant leave to amend even if no request to

                                  15   amend the pleading was made, unless it determines that the pleading could not possibly be cured

                                  16   by the allegation of other facts.” See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000). In

                                  17   making this determination, the court should consider factors such as “the presence or absence of

                                  18   undue delay, bad faith, dilatory motive, repeated failure to cure deficiencies by previous

                                  19   amendments, undue prejudice to the opposing party and futility of the proposed amendment.” See

                                  20   Moore v. Kayport Package Express, 885 F.2d 531, 538 (9th Cir. 1989).

                                  21                                               DISCUSSION

                                  22            United and Jacobsen (collectively, for purposes of their arguments, “United”) argue that

                                  23   most of Quigley’s claims are preempted by the RLA and contend that, if they are not preempted,

                                  24   most are inadequately pleaded. I address each claim in turn but first examine whether I have

                                  25   jurisdiction over the suit.

                                  26
                                  27
                                  28
                                       Twombly and Iqbal. The correct standard for ruling on a 12(b)(6) motion is laid out here.
                                                                                      7
                                            Case 3:21-cv-00538-WHO Document 16 Filed 03/29/21 Page 8 of 22




                                   1   I.      REMOVAL JURISDICTION

                                   2           Quigley has not moved to remand the case and conceded at the hearing that jurisdiction

                                   3   exists, but I have an independent obligation to ensure I possess subject matter jurisdiction. See 28

                                   4   U.S.C. § 1447(c). Quigley’s Complaint alleged he was domiciled in California, and at the hearing

                                   5   on the motion, I indicated my tentative view that I would remand the case because Quigley and

                                   6   Jacobsen were both California citizens. But Quigley’s counsel admitted at the hearing that

                                   7   Quigley is, and was at the time of filing, domiciled in Florida (and that the incorrect pleading in

                                   8   the Complaint was the result of a “miscommunication”). Accordingly, there is complete diversity

                                   9   between the parties, satisfying 28 U.S.C. § 1332. See Caterpillar Inc. v. Lewis, 519 U.S. 61, 68–

                                  10   69 (1996).

                                  11           That does not answer the question of whether I have subject matter jurisdiction. When a

                                  12   case is removed on the basis of diversity jurisdiction, removal is improper “if any of the parties in
Northern District of California
 United States District Court




                                  13   interest properly joined and served as defendants is a citizen of the State in which such action is

                                  14   brought.” 28 U.S.C. § 1441(b)(2); Caterpillar, 519 U.S. at 68. Jacobsen is a citizen of California

                                  15   (as is Smith, who has not been served), the state in which the action was brought.

                                  16           United contends that Jacobsen’s California citizenship should be disregarded—and that she

                                  17   should be dismissed from the case—because she was fraudulently joined. Quigley does not

                                  18   dispute this in his briefing and did not dispute it at the hearing. For the reasons that follow, I agree

                                  19   that Jacobsen was fraudulently joined. Her citizenship can be disregarded for removal purposes

                                  20   and she will be dismissed from the suit with prejudice.

                                  21           Fraudulent joinder is a term of art. Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th

                                  22   Cir. 1998). “[D]istrict courts may disregard the citizenship of a non-diverse defendant who has

                                  23   been fraudulently joined.” Grancare, LLC v. Thrower by & through Mills, 889 F.3d 543, 548 (9th

                                  24   Cir. 2018). “There are two ways to establish fraudulent joinder: (1) actual fraud in the pleading of

                                  25   jurisdictional facts, or (2) inability of the plaintiff to establish a cause of action against the non-

                                  26   diverse party in state court.” Id. United does not contend that there has been actual fraud.

                                  27   Instead, it argues that Quigley is unable to establish a cause of action against Jacobsen. Because

                                  28   of the presumption against removal jurisdiction and finding fraudulent joinder, United bears a
                                                                                           8
                                         Case 3:21-cv-00538-WHO Document 16 Filed 03/29/21 Page 9 of 22




                                   1   “heavy burden,” id., of showing that Quigley has “fail[ed] to state a cause of action against a

                                   2   resident defendant, and the failure is obvious according to the settled rules of the state.” Ritchey,

                                   3   139 F.3d at 1318. “But the test for fraudulent joinder and for failure to state a claim under Rule

                                   4   12(b)(6) are not equivalent.” Grancare, 889 F.3d at 548. A finding of fraudulent joinder is

                                   5   warranted only if there is “no possibility” of stating a claim, which the Ninth Circuit has explained

                                   6   is “similar to the ‘wholly insubstantial and frivolous’ standard” under Rule 12(b)(1). Id.

                                   7          The Complaint references Jacobsen only once; she sent Quigley his termination letter.

                                   8   Quigley brings two of his claims against her: hostile work environment harassment under FEHA

                                   9   and IIED. Under settled California law, neither claim can lie against Jacobsen for mere

                                  10   termination. Quigley has proffered no further allegations he could make against Jacobsen that

                                  11   could save the claims.

                                  12          I explain the law for FEHA harassment and IIED claims in more detail later. As relevant
Northern District of California
 United States District Court




                                  13   here, neither cause of action can depend on mere “commonly necessary personnel management

                                  14   actions.” Lawler v. Montblanc N. Am., LLC, 704 F.3d 1235, 1244 (9th Cir. 2013); Janken v. GM

                                  15   Hughes Elecs., 46 Cal. App. 4th 55, 65, 80 (1996); Zhang v. Walgreen Co., No. C 09-05921 JSW,

                                  16   2010 WL 4174635, at *3 (N.D. Cal. Oct. 20, 2010) (collecting cases). If a termination is

                                  17   discriminatory, it can be the subject of a discrimination suit (which is brought against employers,

                                  18   not supervisors). Janken, 46 Cal. App. 4th at 64–65; Lawler, 704 F.3d at 1244. If there is

                                  19   something about the personnel action that would elevate it to being IIED or harassment, it can be

                                  20   actionable. See, e.g., Cordova v. Target Corp., No. 2:16-cv-04809-SVW-AJW, 2016 U.S. Dist.

                                  21   LEXIS 114995, at *5 (C.D. Cal. Aug. 26, 2016) (finding a plausible IIED claim when a supervisor

                                  22   used “racially charged statements” and “made several other disparaging comments towards him

                                  23   based on national origin, ancestry, age and parental-status”). But mere termination itself, without

                                  24   more, is not cognizable FEHA harassment or IIED.

                                  25          Jacobsen’s only alleged involvement in the case was terminating Quigley by sending him a

                                  26   termination letter. Courts have often found individual supervisors fraudulently joined when facing

                                  27   similar allegations. See Tipton v. Airport Terminal Servs., Inc., 2019 WL 185687 (C.D. Cal. Jan.

                                  28   14, 2019); Ramirez v. Little Caesars Enterprises, Inc, 2018 WL 5816107 (C.D. Cal. Nov. 2,
                                                                                         9
                                         Case 3:21-cv-00538-WHO Document 16 Filed 03/29/21 Page 10 of 22




                                   1   2018); Cofer v. Parker-Hannifin Corp., 194 F. Supp. 3d 1014 (C.D. Cal. 2016); Wexler v. Jensen

                                   2   Pharm., Inc., 2015 WL 6159101 (C.D. Cal. Oct. 20, 2015).

                                   3          This is not a case where the claims against Jacobsen are inadequately pleaded. The only

                                   4   thing she is alleged to have done—terminating Quigley without any arguably discriminatory,

                                   5   harassing, or rude comments or other aggravating circumstances—is not actionable as harassment

                                   6   or IIED under California law. And, as noted, Quigley has raised no argument on the fraudulent

                                   7   joinder issue. There is no colorable claim against Jacobsen and I find that she was fraudulently

                                   8   joined. The claims against her are DISMISSED WITH PREJUDICE and she is DISMISSED from

                                   9   the case. As a result, no properly joined and served defendant is a citizen of California and I have

                                  10   subject matter jurisdiction.

                                  11   II.    DISCRIMINATION

                                  12          Quigley’s first claim for relief is discrimination in violation of FEHA. Compl. ¶¶ 21–27.
Northern District of California
 United States District Court




                                  13   Even though the Complaint attempts to allege age and disability discrimination, Quigley’s brief

                                  14   solely focuses on age discrimination. See Oppo. 5–6 (identifying age as the only relevant

                                  15   protected class and concluding Quigley “plead[s] sufficient facts for his age discrimination

                                  16   claim”). I proceed on that basis.

                                  17          As relevant here, it is unlawful under FEHA “[f]or an employer, because of the . . . age . . .

                                  18   of any person, to . . . discharge the person from employment . . . or to discriminate against the

                                  19   person in compensation or in terms, conditions, or privileges of employment.” CAL. GOV’T CODE

                                  20   § 12940(a); see also id. § 12941. The California Supreme Court has explained that “[b]ecause of

                                  21   the similarity between state and federal employment discrimination laws, California courts look to

                                  22   pertinent federal precedent when applying our own statutes.” Guz v. Bechtel Nat. Inc., 24 Cal. 4th

                                  23   317, 354 (2000). As a result, California courts have adopted the McDonnell Douglas framework

                                  24   for evaluating these claims. Id.; see generally McDonnell Douglas Corp. v. Green, 411 U.S. 792

                                  25   (1973). Although that framework ultimately calls for a burden-shifting analysis, evidence is not at

                                  26   issue on a 12(b)(6) motion, so Quigley need only plausibly allege a prima facie case. While “[t]he

                                  27   specific elements of a prima facie case may vary depending on the particular facts,” the plaintiff

                                  28   generally “must provide evidence that (1) he was a member of a protected class, (2) . . . was
                                                                                        10
                                        Case 3:21-cv-00538-WHO Document 16 Filed 03/29/21 Page 11 of 22




                                   1   performing competently in the position he held, (3) he suffered an adverse employment action,

                                   2   such as termination, demotion, or denial of an available job, and (4) some other circumstance

                                   3   suggests discriminatory motive.” Guz, 24 Cal. 4th at 355.

                                   4          A. RLA Preemption

                                   5          Discrimination claims are usually not preempted by the RLA because state

                                   6   antidiscrimination law creates an independent duty not to discriminate, and the accompanying

                                   7   cause of action does not depend on and cannot be altered by the CBA. See Schurke, 898 F.3d at

                                   8   919; Saridakis v. United Airlines, 166 F.3d 1272, 1276 (9th Cir. 1999) (“[R]ights created by . . .

                                   9   anti-discrimination statutes such as Title VII and California’s Fair Employment and Housing Acts

                                  10   are independent of a CBA and thus claims brought pursuant to these acts are not minor disputes.”).

                                  11   An employer and employee cannot bargain around antidiscrimination provisions and agree that

                                  12   unlawful discrimination is permitted. But, as with any claim, a discrimination claim can be
Northern District of California
 United States District Court




                                  13   preempted to the extent that it requires interpretation of a CBA provision. See, e.g., Armstrong v.

                                  14   WB Studio Enterprises, Inc., No. CV 19-9587-GW-JPRX, 2020 WL 1967566, at *3–*4 (C.D. Cal.

                                  15   Apr. 24, 2020) (collecting cases).

                                  16          It is unclear what Quigley’s discrimination claim entails. The only concrete discrimination

                                  17   he alleges is in the flight attendant assignment system, but he does not contend that the alleged

                                  18   disparity affected him or that it is causally connected to his alleged injuries. United’s primary

                                  19   argument for preemption is that those flight attendant assignments turn on interpretation of the

                                  20   CBA, which governs how flight attendants are assigned. Because this alleged discrimination

                                  21   never happened to Quigley, I cannot say his claim is preempted on this basis. Moreover, United

                                  22   points to no contested CBA provision that would require interpretation. If Quigley’s

                                  23   discrimination claim is predicated on his termination and alleged poor treatment while he was on

                                  24   leave, it would be even further removed from the reach of the CBA. Although it appears that the

                                  25   claim will not be preempted, United may raise this objection later to any amended complaint, if

                                  26   appropriate. For now, the claim is not preempted.

                                  27          B. Failure to State a Claim

                                  28          The paragraphs that comprise this cause of action are conclusory legal elements. It is not
                                                                                        11
                                         Case 3:21-cv-00538-WHO Document 16 Filed 03/29/21 Page 12 of 22




                                   1   even clear, as is stated in the brief, that Quigley is only pursuing an age discrimination claim. The

                                   2   claim would need to be repleaded on that basis alone. Nonetheless, I address the theory Quigley

                                   3   advances in his brief.

                                   4          There is no dispute that Quigley was over 40 years of age and that he suffered an adverse

                                   5   employment action when he was terminated. Quigley also states in his brief that another adverse

                                   6   employment action might be “different treatment,” Oppo. 6, but there is no suggestion of what that

                                   7   is in the brief, let alone in the Complaint, and Quigley does not elaborate beyond this nebulous

                                   8   two-word statement. He might mean receiving calls from Smith, but there is no indication that

                                   9   younger employees who took unauthorized sick leave did not get similar calls.

                                  10          The only reference to any age-based bias in the Complaint is the alleged differential

                                  11   scheduling of flight attendants based on longevity with the company. Quigley does not allege that

                                  12   this happened to him, so there is no connection between it and his termination. Construed
Northern District of California
 United States District Court




                                  13   liberally, Quigley’s argument is that this alleged differential treatment in scheduling is evidence of

                                  14   a discriminatory motive by United generally that infected his employment decision. But Quigley

                                  15   must plead some plausible connection between his termination and discrimination. Guz, 24 Cal.

                                  16   4th at 355. To be sure, employment discrimination plaintiffs will not always have all of the

                                  17   information related to the behind-the-scenes process that went into their adverse employment

                                  18   decision when they file their complaint. But they must still plead some circumstance suggesting

                                  19   that the employment action was discriminatory as to them. Id. Quigley has not.

                                  20   III.   HARASSMENT

                                  21          Quigley’s second claim is for harassment due to a hostile work environment as a result of

                                  22   age and disability in violation of the FEHA. Compl. ¶¶ 28–35. His sixth claim is for failure to

                                  23   prevent discrimination, harassment, and retaliation. Id. ¶¶ 59–66. United does not challenge the

                                  24   latter under Rule 12(b)(6).

                                  25          “FEHA prohibits harassment of an employee.” Lawler, 704 F.3d at 1244; see also CAL.

                                  26   GOV’T CODE § 12940(j). A plaintiff must demonstrate that “(1) she is a member of a protected

                                  27   group; (2) she was subjected to harassment because she belonged to this group; and (3) the alleged

                                  28   harassment was so severe that it created a hostile work environment.” Id. “Harassment cannot be
                                                                                        12
                                        Case 3:21-cv-00538-WHO Document 16 Filed 03/29/21 Page 13 of 22




                                   1   occasional, isolated, sporadic, or trivial; rather the plaintiff must show a concerted pattern of

                                   2   harassment of a repeated, routine or a generalized nature.” Aguilar v. Avis Rent A Car Sys., Inc.,

                                   3   21 Cal. 4th 121, 131 (1999) (internal alterations and citations omitted).

                                   4          California courts have drawn certain lines between harassment and discrimination claims.

                                   5   Although both require membership in a protected group, actions are not generally harassment

                                   6   under FEHA if they are “of a type necessary to carry out the duties of business and personnel

                                   7   management.” Janken, 46 Cal. App. 4th at 65. Such actions include “commonly necessary

                                   8   personnel management actions” like “hiring and firing, job or project assignments, office or work

                                   9   station assignments, promotion or demotion, performance evaluations, the provision of support,

                                  10   the assignment or non-assignment of supervisory functions, deciding who will and who will not

                                  11   attend meetings, [and] deciding who will be laid off.” Id. at 64–65. Harassment, in contrast,

                                  12   “consists of actions outside the scope of job duties which are not of a type necessary to business
Northern District of California
 United States District Court




                                  13   and personnel management.” Lawler, 704 F.3d at 1245. In separating commonly necessary

                                  14   personnel management actions from harassment, FEHA does not permit those actions to be

                                  15   discriminatory. Rather, “[t]hese actions may retrospectively be found discriminatory if based on

                                  16   improper motives, but in that event the remedies provided by the FEHA are those for

                                  17   discrimination, not harassment.” Janken, 46 Cal. App. 4th at 65.

                                  18          Additionally, “some official employment actions done in furtherance of a supervisor’s

                                  19   managerial role can also have a secondary effect of communicating a hostile message.” Roby v.

                                  20   McKesson Corp., 47 Cal. 4th 686, 709 (2009), as modified (Feb. 10, 2010). This message can be

                                  21   established, the California Supreme Court explained, “when the actions establish a widespread

                                  22   pattern of bias.” Id.

                                  23          A. RLA Preemption

                                  24          United’s argument that this claim is preempted is identical to its argument for the

                                  25   discrimination claim. As explained above, I reject that argument for now. Once the basis of

                                  26   Quigley’s claim is made clearer, United may raise it again if appropriate.

                                  27          B. Failure to State a Claim

                                  28          I have already addressed why the second claim for harassment is inadequately pleaded
                                                                                         13
                                           Case 3:21-cv-00538-WHO Document 16 Filed 03/29/21 Page 14 of 22




                                   1   against Jacobsen. It is no better when it comes to United. The paragraphs that make up the

                                   2   harassment count itself are, again, conclusory legal elements. Quigley does, however, incorporate

                                   3   the other allegations of the Complaint. His brief focuses on seven allegations: (1) “antagonistic

                                   4   and hostile non-job-related comments”; (2) his termination; (3) United’s alleged “refusal to

                                   5   address discrimination and harassment”; (4) younger flight attendants being scheduled to work

                                   6   more flights and being put on reserve more often; (5) being contacted multiple times to reschedule

                                   7   the meeting while on leave; (6) the paperwork mistakes; and (7) his written discipline. Oppo. 6.

                                   8   These actions, Quigley argues, “sent a discriminatory message to plaintiff that she [sic] was

                                   9   unwelcome in the work place.” Id.

                                  10           I take each allegation in turn. The only concrete “comments” alleged are by Smith, who is

                                  11   only referenced twice, and Obrien, who is only referenced once. Smith allegedly called Quigley

                                  12   in April 2019 and, according to Quigley, “coldly said, ‘How are you? By the way, we still need to
Northern District of California
 United States District Court




                                  13   have a meeting.’” He allegedly followed it up with a reference to Quigley not returning his calls

                                  14   about rescheduling the meeting. These managerial statements, by themselves, are not actionable

                                  15   harassment under the statute. Janken, 46 Cal. App. 4th at 64–65; Lawler, 704 F.3d at 1244.

                                  16           The second Smith reference is because he allegedly filled out Quigley’s paperwork

                                  17   incorrectly. Again, this is a run-of-the-mill personnel action and mistake. There is also no

                                  18   indication that either of Smith’s alleged actions, or the combination of them, demonstrate a

                                  19   “widespread pattern of bias.” Roby, 47 Cal. 4th at 709.

                                  20           Obrien informed Quigley he was not compliant with policy and needed to submit

                                  21   documentation, which is likewise merely managerial. This comment, and the ones by Smith, are

                                  22   plainly job related, so it is unclear what “non-job-related comments” Quigley is talking about.4

                                  23

                                  24
                                       4
                                         There are several signs that Quigley’s brief is not the product of attentive, individualized
                                       advocacy. At one point, the brief—while not quoting anything else—states that what occurred
                                  25   was “severe and pervasive enough to alter the terms of Tipton’s employment.” Oppo. 11
                                       (emphasis added, original emphasis removed). After discussing the nonexistent “non-job-related
                                  26   comments,” the brief states that the alleged harassment sent a discriminatory message “to plaintiff
                                       that she was unwelcome.” Oppo. 6 (emphasis added). At another point, the brief does not quote
                                  27   anything but inserts a bracketed correction as if a section of some other document has been
                                       copied-and-pasted but not quoted or attributed. Id. 13. While each of these might individually be
                                  28   written off as a minor error, the cumulative impression is that much of the brief has been copied
                                       and pasted from other cases, not written to address Quigley’s particular situation.
                                                                                          14
                                        Case 3:21-cv-00538-WHO Document 16 Filed 03/29/21 Page 15 of 22




                                   1          Next, Quigley’s termination, the rescheduling of the meeting, the paperwork mistakes, and

                                   2   the written discipline are not (as pleaded) actionable harassment. They are all managerial

                                   3   personnel actions with no aggravating circumstances. Janken, 46 Cal. App. 4th at 64–65; Lawler,

                                   4   704 F.3d at 1244.

                                   5          Quigley’s nebulous assertion of “refusal to address discrimination and harassment” is

                                   6   insufficient under the pleading standard. There is no way for United (or me) to know in what

                                   7   ways Quigley contends United failed to prevent or remedy discrimination or harassment. Even

                                   8   construing the Complaint liberally (and going beyond what is provided in Quigley’s brief), the

                                   9   only alleged discrimination is the claimed disparate treatment of younger and older flight attends

                                  10   in flight assignment and reserve selection. Quigley does not allege that he was ever subject to this.

                                  11          Quigley passingly cites Brennan v. Townsend & O'Leary Enterprises, Inc., 199 Cal. App.

                                  12   4th 1336 (2011), but the actions there were significantly more extreme than here and were found
Northern District of California
 United States District Court




                                  13   not to constitute harassment. Among other things, the evidence of gender-based harassment there

                                  14   was of an email calling the plaintiff a “big-titted, mindless one” sent between coworkers, a male

                                  15   employee asking women to sit on his lap while dressed as Santa Claus, an employee wearing a

                                  16   “veil . . . with a plastic penis attached” in a staff meeting, and a supervisor asking questions about

                                  17   the plaintiff’s sex life. Brennan, 199 Cal. App. 4th at 1353–58.

                                  18          Although Quigley’s theory is somewhat unclear, maybe he thinks that some or all of these

                                  19   actions had a secondary effect of communicating a hostile message and therefore are adequate.

                                  20   See Oppo. 7–8. The allegations here do not plausibly show a pervasive atmosphere of bias based

                                  21   on age. See Roby, 47 Cal. 4th at 709.

                                  22          Quigley also briefly attempts to connect the firing to his disability. Again, because this is a

                                  23   harassment claim, he would need to plead sufficiently pervasive bias that led to a hostile message,

                                  24   which the termination and mistakes on the insurance forms do not plausibly show. Further, the

                                  25   only alleged discriminatory acts on which Quigley bases his claims has to do with the flight

                                  26   attendant assignments, which is connected to age, not disability.

                                  27   IV.    BREACH OF CONTRACT

                                  28          Quigley’s seventh claim for relief is a breach of express oral contract not to terminate him
                                                                                         15
                                        Case 3:21-cv-00538-WHO Document 16 Filed 03/29/21 Page 16 of 22




                                   1   without good cause. Compl. ¶¶ 67–70. His eighth claim for relief is breach of an implied-in-fact

                                   2   contract not to terminate him without good cause. Compl. ¶¶ 71–73. The crux of both claims is

                                   3   the same: Quigley and United entered into a contract—through, respectively, words and acts—that

                                   4   he would be terminated only for good cause but that it lacked good cause to terminate him.

                                   5          In California, there is a statutory presumption that employment is at will. CAL. LAB. CODE

                                   6   § 2922; Guz, 24 Cal. 4th at 335. That presumption, however, can be overcome if the employer

                                   7   and employee provide otherwise by contract. See Guz, 24 Cal. 4th at 335–36. The common

                                   8   alternative is “an agreement that the employee will be terminated only for ‘good cause.’” Id. at

                                   9   336. This “contractual understanding need not be express, but may be implied in fact, arising

                                  10   from the parties’ conduct evidencing their actual mutual intent to create such enforceable

                                  11   limitations.” Id.

                                  12          An express contract is created when its “terms . . . are stated in words.” CAL. CIV. CODE §
Northern District of California
 United States District Court




                                  13   1620. An implied-in-fact contract “consists of obligations arising from a mutual agreement and

                                  14   intent to promise where the agreement and promise have not been expressed in words.” Retired

                                  15   Employees Assn. of Orange Cty., Inc. v. Cty. of Orange, 52 Cal. 4th 1171, 1178 (2011) (internal

                                  16   quotation marks omitted); see also CAL. CIV. CODE § 1621. In both cases, “[c]ontract formation

                                  17   requires mutual consent, which cannot exist unless the parties agree upon the same thing in the

                                  18   same sense.” HM DG, Inc. v. Amini, 219 Cal. App. 4th 1100, 1109 (2013) (internal quotation

                                  19   marks omitted). When determining whether an implied-in-fact contract exists, courts look to

                                  20   numerous factors, including “the personnel policies or practices of the employer, the employee’s

                                  21   longevity of service, actions or communications by the employer reflecting assurances of

                                  22   continued employment, and the practices of the industry in which the employee is engaged.” Guz,

                                  23   24 Cal. 4th at 336–37. The touchstone is the “actual understanding of the parties.” Id. at 337.

                                  24          In Boatwright v. Pacific Gas & Electric Co., No. 16-cv-02378-WHO, 2017 U.S. Dist.

                                  25   LEXIS 183040 (N.D. Cal. July 6, 2017), I examined a similar claim. There, the plaintiff argued

                                  26   that the parties had an agreement that he could only be terminated for good cause. Boatwright,

                                  27   2017 U.S. Dist. LEXIS 183040, at *11–*12. I explained that his claim for breach of that

                                  28   agreement was preempted under Section 301 of the LMRA because it was “clearly grounded in
                                                                                       16
                                        Case 3:21-cv-00538-WHO Document 16 Filed 03/29/21 Page 17 of 22




                                   1   the CBA.” Id., at *12. A breach of contract claim like that, I found, was “based on the

                                   2   employment relationship dictated by the CBA.” Id.

                                   3          Because LMRA and RLA preemption are coextensive, Espinal, 90 F.3d at 1456, the same

                                   4   result obtains here. Further, the analysis of whether a good-cause employment agreement has

                                   5   been created or breached turns in substantial part on the nature of the other contractual or policy

                                   6   documents between the parties. See Guz, 24 Cal. 4th at 337. Here, the most important contractual

                                   7   document is the CBA. Accordingly, the claims are preempted.

                                   8   V.     NEGLIGENT HIRING, SUPERVISION, AND RETENTION

                                   9          Quigley’s ninth cause of action is for negligent hiring, supervision, and retention. Compl.

                                  10   ¶¶ 74–76. Once again, Quigley’s Complaint contains only bare allegations that fail to satisfy the

                                  11   pleading standard. See, e.g., Compl. ¶ 76 (asserting, without elaboration, things such as

                                  12   “Defendants breached these duties”). It does not put United on adequate notice of the basics of
Northern District of California
 United States District Court




                                  13   Quigley’s theory, including what employee was allegedly negligently hired, supervised, or

                                  14   retained. In his brief, Quigley reveals the basis for his claim: he argues that United retaining

                                  15   Smith despite his allegedly “harassing conduct” was negligent. Oppo. 8.

                                  16          In California, “[a]n employer can be liable to a third person for negligently hiring,

                                  17   supervising, or retaining an unfit employee.” Alexander v. Cmty. Hosp. of Long Beach, 46 Cal.

                                  18   App. 5th 238, 264 (2020) (internal quotation marks omitted). Because this type of claim is a

                                  19   species of negligence, a plaintiff must show: “(1) a legal duty to use reasonable care, (2) breach of

                                  20   that duty, and (3) proximate cause between the breach and (4) the plaintiff's injury.” Mendoza v.

                                  21   City of Los Angeles, 66 Cal. App. 4th 1333, 1339 (1998). This liability “is based upon the facts

                                  22   that the employer knew or should have known that hiring the employee created a particular risk or

                                  23   hazard and that particular harm materializes.” Doe v. Cap. Cities, 50 Cal. App. 4th 1038, 1054

                                  24   (1996). To establish liability for negligent supervision, “a plaintiff must show that a person in a

                                  25   supervisorial position over the actor had prior knowledge of the actor’s propensity to do the bad

                                  26   act.” Z.V. v. Cty. of Riverside, 238 Cal. App. 4th 889, 902 (2015).

                                  27          A. RLA Preemption

                                  28          United argues that this claim requires interpretation of the CBA because the “duty of care”
                                                                                         17
                                        Case 3:21-cv-00538-WHO Document 16 Filed 03/29/21 Page 18 of 22




                                   1   owed to Quigley cannot be determined without reference to the CBA. Mot. 14. The main case

                                   2   United cites for that proposition (and the cases it relies on), however, preempted claims for

                                   3   negligent interference with economic relations. See Jessen v. N. Cal. Off Track Wagering, Inc.,

                                   4   No. CV1401557DMGMRWX, 2014 WL 12886610, at *4 (C.D. Cal. Sept. 29, 2014). And that

                                   5   type of claim requires a “special relationship” between the parties. J’Aire Corp. v. Gregory, 24

                                   6   Cal. 3d 799, 803 (1979). In the cases United relies on, courts reasoned that determining whether

                                   7   such a special relationship existed required resort to the CBA. See Jessen, 2014 WL 12886610, at

                                   8   *4.

                                   9          Here, United has not pointed to a single CBA provision—let alone a contested one that

                                  10   requires interpretation—that would affect the duty owed. The duty of care owed on a negligence

                                  11   claim like this is to act with reasonable care, an independent legal standard that does not turn on

                                  12   any CBA provision. Mendoza, 66 Cal. App. 4th at 1339. United also cites a case in which the
Northern District of California
 United States District Court




                                  13   alleged negligence was an employee’s lack of qualifications, which was governed by the CBA.

                                  14   See Dean v. Norfolk S. Ry. Co., No. 4:13-CV-2622, 2015 WL 1423456, at *10 (N.D. Ohio Mar.

                                  15   27, 2015), aff’d (Apr. 6, 2016). The issue here is negligent retention based on alleged improper

                                  16   conduct, not based on qualifications, and United failed to identify an actual CBA provision that

                                  17   would need to be interpreted. This claim is not preempted.

                                  18          B. Failure to State a Claim

                                  19           As explained above, Quigley’s Complaint fails to plead the most basic facts about his

                                  20   claim. Dismissal with leave to amend would be appropriate because his theory, even if it was

                                  21   colorable, is not pleaded. But the theory Quigley spells out in his brief is not viable. As I

                                  22   explained earlier, Smith’s paperwork error and attempts at rescheduling the meeting do not

                                  23   plausibly amount to harassment (absent, presumably, some indication the error was intentional).

                                  24   There is also no authority for the proposition that an employer is negligent merely because one

                                  25   employee fills out one form incorrectly—even if that form is quite important—and it nonetheless

                                  26   retains him. Nor does a paperwork error like the one here evidence that an employee is “unfit” for

                                  27   his job. This all aside, there is no allegation that United knew or should have known Smith would

                                  28   make this error. Cf. Cty. of Riverside, 238 Cal. App. 4th at 903–04; Juarez v. Boy Scouts of Am.,
                                                                                        18
                                        Case 3:21-cv-00538-WHO Document 16 Filed 03/29/21 Page 19 of 22




                                   1   Inc., 81 Cal. App. 4th 377, 395 (2000). While Quigley, on his account, was harmed by Smith’s

                                   2   mistake, harm alone is insufficient to create negligence. And because there is no allegation of

                                   3   foreknowledge, terminating Smith after the fact would not have avoided Quigley’s harm. For all

                                   4   of those reasons, this claim is dismissed.

                                   5   VI.    RETALIATION

                                   6          Quigley’s third claim for relief is retaliation under the FEHA. Compl. ¶¶ 36–42.

                                   7   Quigley’s tenth claim for relief is for whistleblower retaliation in violation of California Labor

                                   8   Code § 1102.5, et seq. Compl. ¶¶ 83–89. United attacks the former claim only under the RLA.

                                   9   My analysis of these two retaliation claims for RLA purposes is the same, so I address them

                                  10   together. I do not address whether the FEHA retaliation claim is adequately pleaded because

                                  11   United does not challenge it on that ground. Quigley argues in his brief that he pleads a retaliation

                                  12   claim based on informing Obrien that Smith had filled out the paperwork incorrectly. Oppo. 9.
Northern District of California
 United States District Court




                                  13          The Section 1102.5 claim requires that “(1) the plaintiff establish a prima facie case of

                                  14   retaliation, (2) the defendant provide a legitimate, nonretaliatory explanation for its acts, and (3)

                                  15   the plaintiff show this explanation is merely a pretext for the retaliation.” Ross v. Cty. of

                                  16   Riverside, 36 Cal. App. 5th 580, 591 (2019) (internal quotation marks omitted). A prima facie

                                  17   case consists of showing that “(1) the plaintiff engaged in protected activity, (2) the defendant

                                  18   subjected the plaintiff to an adverse employment action, and (3) there is a causal link between the

                                  19   two.” Id. While “an employee need not prove an actual violation of law,” he must at least show

                                  20   that “the employer fired him for reporting his ‘reasonably based suspicions’ of illegal activity.”

                                  21   Green v. Ralee Eng’g Co., 19 Cal. 4th 66, 87 (1998).

                                  22          A. RLA Preemption

                                  23          Norris, one of the foundational RLA cases, concerned a termination in alleged violation of

                                  24   a whistleblower protection statute. The Supreme Court explained that the claim was, like an

                                  25   antidiscrimination claim, separate from and not governed by the CBA. Norris, 512 U.S. at 266.

                                  26   The Ninth Circuit reached the same conclusion about another whistleblower statute. Fennessy v.

                                  27   Sw. Airlines, 91 F.3d 1359, 1362 (9th Cir. 1996). United nonetheless contends the claims are

                                  28   preempted because the alleged unlawful activity here—Smith’s paperwork mistake—depends on
                                                                                         19
                                        Case 3:21-cv-00538-WHO Document 16 Filed 03/29/21 Page 20 of 22




                                   1   interpreting the provisions of the CBA that govern medical documentation and leave. Once again,

                                   2   United’s vague references to CBA provisions are unavailing. It fails to show that any of them

                                   3   actually will require interpretation.

                                   4          B. Failure to State a Claim

                                   5          Just as with every claim addressed, this one is limited to bare legal assertions, not factual

                                   6   allegations that would put United on notice to respond. That aside, the theory Quigley spells out

                                   7   in his brief does not demonstrate an adequately alleged whistleblower claim. If his argument is

                                   8   that he was whistleblowing on Smith due to harassment, I have already explained why the

                                   9   paperwork mistake cannot be, alone, actionable harassment. If his argument is that he was

                                  10   whistleblowing on Smith for filing out the form incorrectly, there is no hint that such activity was

                                  11   illegal or that Quigley had a reasonable suspicion it was illegal. He pleads no plausible causal link

                                  12   between this complaint to Obrien and the termination; among other problems, the wheels of the
Northern District of California
 United States District Court




                                  13   discipline were already spinning when Quigley mentioned this about Smith. Quigley has failed to

                                  14   state a Section 1102.5 claim.

                                  15   VII.   INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

                                  16          Quigley’s twelfth cause of action is IIED. Compl. ¶¶ 90–94. “To state a cause of action

                                  17   for intentional infliction of emotional distress a plaintiff must show: (1) outrageous conduct by the

                                  18   defendant; (2) the defendant’s intention of causing or reckless disregard of the probability of

                                  19   causing emotional distress; (3) the plaintiff’s suffering severe or extreme emotional distress; and

                                  20   (4) actual and proximate causation of the emotional distress by the defendant's outrageous

                                  21   conduct.” Vasquez v. Franklin Mgmt. Real Est. Fund, Inc., 222 Cal. App. 4th 819, 832 (2013)

                                  22   (internal quotation marks and alteration omitted). In this context, “outrageous conduct” means

                                  23   conduct that is “so extreme as to exceed all bounds of that usually tolerated in a civilized

                                  24   community.” Hughes v. Pair, 46 Cal. 4th 1035, 1051 (2009). It is not sufficient that the conduct

                                  25   be “mere insults, indignities, threats, annoyances, petty oppressions, or other trivialities.” Lawler,

                                  26   704 F.3d at 1245. And, as noted, mere managerial statements also cannot constitute IIED.

                                  27          Once again, Quigley’s Complaint does not state anything more than conclusory legal

                                  28   assertions about United’s behavior. His brief argues that the only conduct that amounts to IIED is
                                                                                         20
                                        Case 3:21-cv-00538-WHO Document 16 Filed 03/29/21 Page 21 of 22




                                   1   by Jacobsen and Smith and that United’s role is simply that it acted “by and through them.”

                                   2   Oppo. 10.

                                   3          A. RLA Preemption

                                   4          The claim is not preempted. IIED claims arising out of employment relationships may

                                   5   often be preempted because they arise from or require interpretation of CBAs. See, e.g., Scott v.

                                   6   Machinists Auto. Trades Dist. Lodge No. 190, 827 F.2d 589, 594 (9th Cir. 1987). Here, however,

                                   7   Quigley concedes that his IIED claim is “derivative” of the discrimination and harassment claims.

                                   8   Oppo. 18. For the reasons explained above, the claim does not arise out of the CBA nor does it

                                   9   depend on interpreting any specific provision. See Perugini v. Safeway Stores, Inc., 935 F.2d

                                  10   1083, 1088 (9th Cir. 1991) (holding IIED claim not preempted to the extent it depended on on-the-

                                  11   job harassment). None of United’s cases are to the contrary; generally, they found IIED claims

                                  12   preempted because the allegedly outrageous acts were based on job functions governed by
Northern District of California
 United States District Court




                                  13   provisions of CBAs or turned on whether a manager’s actions were permitted by the CBA. See

                                  14   Scott, 827 F.3d at 1088. Neither is true here.

                                  15          B. Failure to State a Claim

                                  16          As noted, the managerial acts doctrine that applies to harassment also applies to IIED.

                                  17   Janken, 46 Cal. App. 4th at 64–65. For the reasons explained above, Jacobsen terminating

                                  18   Quigley is not IIED as a matter of law. And just as they do not constitute harassment, Smith’s

                                  19   rescheduling attempts and paperwork error also cannot constitute IIED.

                                  20          Further, courts regularly dismiss IIED claims in which the supervisors’ behavior was more

                                  21   outrageous than here. See, e.g., Schneider v. TRW, Inc., 938 F.2d 986, 993 (9th Cir. 1991) (no

                                  22   IIED where a “supervisor screamed and yelled in the process of criticizing her performance,

                                  23   threatened to throw her out of the department and made gestures she interpreted as threatening”).

                                  24   The cases that Quigley relies on that permitted IIED claims to proceed are also far more extreme

                                  25   than this one. See, e.g., Cordova v. Target Corp., No. 2:16-cv-04809-SVW-AJW, 2016 U.S. Dist.

                                  26   LEXIS 114995, at *5 (C.D. Cal. Aug. 26, 2016) (finding a plausible IIED claim when a supervisor

                                  27   used “racially charged statements” and “made several other disparaging comments towards him

                                  28   based on national origin, ancestry, age and parental-status”). These acts are not outrageous
                                                                                        21
                                           Case 3:21-cv-00538-WHO Document 16 Filed 03/29/21 Page 22 of 22




                                   1   beyond the bounds of civilized behavior.5

                                   2                                            CONCLUSION

                                   3           The claims against Jacobsen are DISMISSED WITH PREJUDICE and she is dismissed

                                   4   from the case. Claims seven and eight are DISMISSED WITH PREJUDICE as preempted by the

                                   5   RLA. Claims one, two, nine, eleven, and twelve are DISMISSED WITH LEAVE TO AMEND.

                                   6   Any amended complaint shall be filed within 20 days. Quigley’s counsel is advised to only amend

                                   7   claims that have facts to support them and to state those facts in the amended complaint, not in the

                                   8   briefing that will follow on a motion to dismiss.

                                   9           IT IS SO ORDERED.

                                  10   Dated: March 29, 2021

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                    William H. Orrick
                                  13                                                                United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       5
                                         United briefly argues the claim is also foreclosed by California’s workplace compensation
                                       framework. Quigley does not address this argument. I do not either, because I grant United’s
                                  28   motion on other grounds. If Quigley chooses to reallege the IIED claim against United, he must
                                       be prepared to explain why it is not foreclosed on that basis.
                                                                                         22
